Citation Nr: 0736563	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to June 
1975.  He also has a period of service in the Army National 
Guard from December 1981 to December 1982.

In a March 2004 statement the veteran cancelled his request 
for a hearing before the Board in Washington, DC.  Therefore, 
no hearing was held.

This case was before the Board in May 2005 when it was 
remanded for additional development.


REMAND

The veteran claims that he is entitled to service connection 
for schizoaffective disorder or any other nervous condition 
because it began in service or on the basis that it was 
aggravated thereby.

The veteran has recently submitted a report of separation and 
record of service in the Army National Guard of Delaware.  
The report indicates that the veteran served on active duty 
in the Army National Guard from December 1981 to December 
1982.  In the May 2005 remand the originating agency was 
instructed to obtain all personnel records and service 
medical records from the veteran's period of service in the 
National Guard.  The Board recognizes that in July 2005 the 
originating agency requested this information from the 
National Personnel Records Center (NPRC).  In January 2005 
NPRC responded, stating they did not have the information but 
the originating agency should contact the State Adjutant 
General's Office in the state where the veteran performed 
service.  There is no indication in the record that the 
RO/AMC has requested any information from the State of 
Delaware's Adjutant General's Department.       

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Board regrets any further delay in this case.  However, in 
view of the RO' s failure to follow the directives in the May 
2005 remand, the Board concludes that additional development 
of the record is required prior to appellate disposition.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or AMC should obtain all 
personnel records and service medical 
records from the veteran's period of 
service in the Army National Guard from 
December 1981 to December 1982 from the 
State of Delaware's Adjutant General's 
Department.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
affording the veteran an appropriate VA 
examination if the medical evidence of 
record is not sufficient to decide the 
claim.

3.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of all of the 
relevant evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



